Case 3:20-cv-06989-MAS-DEA Document 18 Filed 11/19/20 Page 1 of 1 PageID: 234




MARK MATRI, ESQ.
(ATTORNEY ID 127652015)
SCURA WIGFIELD HEYER STEVENS & CAMMAROTA LLP
1599 HAMBURG TURNPIKE
WAYNE, NJ 07470
Tel: (973) 696-8391
Fax: (973) 696-8571
Attorney for Felix Nihamin

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



  IMFK REALTY II, LLC, a Nevada Limited                        Civil Action No.:
  Liability Company,                                         20-cv-06989-MAS-DEA

                        Plaintiff

  v.

 ATLANTIC PROPERTY DEVELOPMENT,
 LLC, a New Jersey Limited Liability Company;         SUGGESTION OF BANKRUPTCY
 FRANCIS M. FERRARI, an individual; FELIX
 NIHAMIN, an individual; and JOHN DOES 1-10,

                         Defendants.



       Please be advised that Defendant Felix Nihamin filed a voluntary chapter 13 bankruptcy in

the United States Bankruptcy Court for the District of New Jersey on April 24, 2019 under case

number 19-18309.



Dated: November 19, 2020                                  /s/ Mark Matri
                                                          Mark Matri, Esq.
